The Chief Justice
delivered the opinion of the Court.
The declaration is defective, in not averring that a Jieri facias issued, and was returned “nulla bona." And the judgment for costs is erroneous. As the issue was found for the defendants in the action, there ought to have been no judgment against them for costs.
Wherefore, the judgment of the circuit court ic reversed, and the cause remanded, with instructions to arrest the judgment and set aside the verdict.
Note Plea in this oase, was ptene administrará, with leave to give special matter in evidctn cu. REPORTER.